Citation Nr: 1704254	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for multiple linear scars of fingers one through four bilaterally, as residuals of a chemical spill.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2009, the Veteran and his spouse testified at the RO before a Decision Review Officer.  On his September 2009 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an October 2009 written statement, the Veteran withdrew his request for a Board hearing.  Therefore, the request for a hearing has been withdrawn.

The issue on appeal was previously remanded by the Board in April 2016 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's scar disability.  This was accomplished, and the claim was readjudicated in a July 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

The Veteran's right long finger scar is unstable; the remaining scars on the Veteran's hands have resolved.
CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a rating of 10 percent, but no higher, for the right long finger scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for his scar disability, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, Social Security Administration records, and the Veteran's statements.

The Veteran has also been afforded adequate VA examinations on the issues of a higher initial rating for his scars.  VA provided the Veteran with examinations in June 2008 and April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiner also considered all of the pertinent evidence of record and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issue.

Laws and Analysis for Scar Disability

The Veteran essentially maintains that his service-connected scar disability is more severe than what is contemplated by the currently assigned 0 percent rating.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; as such, the Board will consider both the "old" and "revised" criteria.

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2007).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The evidence includes a June 2008 VA skin examination.  During the evaluation, the Veteran indicated that, during service, there was a chemical spill and 8 of his fingers were affected.  He reported pain in his fingers and palms up until four or five year prior (i.e., 2004, prior to the appeal period).  Moreover, the Veteran reported that every time he would clap, his hands would "burst open."  This was also noted to have resolved about 5 years ago.  The Veteran denied pain, pruritus, fever, or other symptoms.  Upon physical examination, it was noted that there was no "current involvement."  The percentage of the exposed body area was 0 percent.  There were multiple 1 centimeter linear scars on his fingertips and fingers of both hands.  The examiner noted that the scars were neither tender nor unstable.  There was no inflammation or edema.  

In his July 2008 Notice of Disagreement, the Veteran indicated that his scars had not resolved.  He indicated that he had to keep his fingers moisturized constantly to prevent cracking and pain.  

The Veteran was afforded a VA scars examination in April 2016.  During the evaluation, the Veteran reported that his scars had healed.  The Veteran indicated that he now had one scar on the right long finger that was symptomatic, but all other scars had resolved.  The examiner indicated that none of the Veteran's scars were painful.  However, the examiner did note that the Veteran's scar (located on the right long finger) was unstable, with frequent loss of covering of skin.  The scar was linear and measured 0.7 centimeters.  The scar did not result in limitation of function.  

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to a 10 percent rating for an unstable scar on his right long finger for the entire initial rating period on appeal.  As indicated by the April 2016 VA examiner, the Veteran's scars were not painful, but the scar located on the right long finger was unstable, with frequent loss of covering of skin.  Although the Veteran reported that his scars hurt if he does not moisturize them, he denied pain at both the June 2008 and April 2016 VA examination.  Further, VA treatment records are negative for any complaints or treatment for the Veteran's scars.  As such, the Board finds that the weight of the evidence shows that the Veteran's scars (except the right long finger scar) resolved prior to the appeal period on appeal.  Under the revised Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  As the Veteran's right long finger scar has been found to be unstable, a 10 percent rating is warranted for the entire rating period on appeal.  

The Board further finds that a rating in excess of 10 percent for the Veteran's scars is not warranted for the rating period on appeal.  Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Under the rating criteria in effect October 28, 2008, Diagnostic Code 7801 allows for a 20 percent rating where scars that are deep and nonlinear have an area or areas exceeding 12 square inches (77 sq. cm).  Here, the Veteran's scars have been found to be linear and have not caused limited motion.  As such, a rating in excess of 10 percent is not warranted under the old or revised Diagnostic Code 7801.

Further, as a 10 percent rating is the maximum rating allowed under both the old and new rating criteria under Diagnostic Code 7802, a rating in excess of 10 percent under this diagnostic code is not permissible for the Veteran's scars as he is already in receipt of a 10 percent evaluation (granted herein).
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating, but no higher, for the Veteran's right long finger scar is warranted for the entire initial rating period on appeal.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right long finger scar has been shown to be unstable.  This is specifically contemplated by the rating criteria.  
Therefore, the Board finds that the record does not reflect that the Veteran's scar disability is not so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his service-connected scar disability renders him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

A 10 percent rating, but no higher, for the right long finger scar, as a residual of a chemical spill, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


